                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-00034-PAB-NRN

UNITED STATES OF AMERICA,

      Plaintiff,

v.

KYLE L. BAUER and
COLORADO DEPARTMENT OF REVENUE,

      Defendants.


                                        ORDER


      This matter is before the Court on the United States’ Motion for Default

Judgment Against Kyle L. Bauer [Docket No. 27].

I. BACKGROUND

      Because of the Clerk of Court’s entry of default, Docket No. 18, the allegations in

plaintiff’s complaint, Docket No. 1, are deemed admitted. Olcott v. Del. Flood Co., 327

F.3d 1115, 1125 (10th Cir. 2003). The United States brings this lawsuit to reduce to

judgment federal tax liabilities assessed against defendant Kyle Bauer (“Bauer”) and to

foreclose federal tax liens on Bauer’s property, located at 749 and 751 E. 8th Street,

Akron, Colorado 80720. Docket No. 1 at 1, ¶ 1.

      During the time periods relevant to this case, Bauer conducted business under

the name of Bauer Construction, a sole proprietorship. Id. at 3, ¶ 11. Based on

Bauer’s failure to file (a) a Form 1040 Individual Income Tax Return for the tax year

ending on December 31, 2002, (b) a Form 941 Employer’s Quarterly Federal Tax
Return on behalf of Bauer Construction for the quarterly tax periods ending on

December 31, 2006 and March 31, 2007, and (c) a Form 940 Employer’s Annual

Federal Unemployment (FUTA) Tax Return on behalf of Bauer Construction for the tax

year ending on December 31, 2006, a duly authorized delegate of the Secretary of the

Treasury made assessments against Bauer for the unpaid tax liabilities. Id. at 3-4,

¶¶ 13-20; see also Docket No. 28 at 2-3, ¶¶ 4, 6-8. According to the assessments,

Bauer owes $65,255.64 in unpaid taxes, penalties, and interest. Docket No. 1 at 4-5,

¶ 21.

        Plaintiff filed this lawsuit on January 5, 2018. Docket No. 1. Count One of the

complaint seeks to reduce to judgment the unpaid federal income tax assessments

made against Bauer. Id. at 5-6, ¶¶ 22-23. Count Two requests a judgment against

Bauer based on the unpaid federal employment tax assessments. Id. at 6, ¶¶ 24-25.

Count Three seeks to foreclose federal tax liens on Bauer’s property and requests a

decree of sale pursuant to 26 U.S.C. § 7403(c). Id. at 6-7, ¶¶ 26-32.

        On March 30, 2018, plaintiff filed a Motion to Extend Time for Service and to

Serve By Publication [Docket No. 9], wherein plaintiff stated that it had been unable to

locate and serve Bauer despite diligent efforts and requested leave to serve Bauer by

publication pursuant to Fed. R. Civ. P. 4(e)(1) and Colo. R. Civ. P. 4(g). Docket No. 9

at 4-5. On April 2, 2018, the magistrate judge granted the motion. Docket No. 11. In

addition to requiring service by publication, the magistrate judge ordered plaintiff to mail

a copy of the complaint and summons to Bauer at 751 E. 8th Street, Akron CO 80720.

Docket No. 11 at 2. On May 24, 2018, plaintiff filed proof of publication and a

declaration verifying that plaintiff had mailed a copy of the complaint and summons to

                                             2
Bauer’s properties at 749 and 751 E. 8th Street. See Docket Nos. 14, 15. After Bauer

failed to appear in this action, plaintiff moved for entry of default under Fed. R. Civ. P.

55(a). Docket No. 16. The Clerk of Court entered default on June 15, 2018, Docket

No. 18, and on October 22, 2018, plaintif f filed a motion for default judgment under Fed.

R. Civ. P. 55(b). Docket No. 27.

II. LEGAL STANDARD

       In order to obtain a judgment by default, a party must follow the two-step process

described in Fed. R. Civ. P. 55. First, the party must seek an entry of default from the

Clerk of the Court under Rule 55(a). Second, after default has been entered by the

Clerk, the party must seek judgment under the strictures of Rule 55(b). See Williams v.

Smithson, 57 F.3d 1081, 1995 W L 365988, at *1 (10th Cir. June 20, 1995) (unpublished

table decision) (citing Meehan v. Snow, 652 F.2d 274, 276 (2d Cir. 1981)).

       The decision to enter default judgment is “committed to the district court’s sound

discretion.” Olcott, 327 F.3d at 1124 (citation omitted). In exercising that discretion, the

Court considers that “[s]trong policies favor resolution of disputes on their merits.”

Ruplinger v. Rains, 946 F.2d 731, 732 (10th Cir. 1991) (quotation and citations

omitted). “The default judgment must normally be viewed as available only when the

adversary process has been halted because of an essentially unresponsive party.” Id.

It serves to protect plaintiffs against “interminable delay and continued uncertainty as to

his rights.” Id. at 733. When “ruling on a motion for default judgment, the court may

rely on detailed affidavits or documentary evidence to determine the appropriate sum

for the default judgment.” Seme v. E&H Prof’l Sec. Co., Inc., No. 08-cv-01569-RPM-



                                              3
KMT, 2010 WL 1553786, at *11 (D. Colo. Mar. 19, 2010).

       A party may not simply sit out the litigation without consequence. See Cessna

Fin. Corp. v. Bielenberg Masonry Contracting, Inc., 715 F.2d 1442, 1444-45 (10th Cir.

1983) (“[A] workable system of justice requires that litigants not be free to appear at

their pleasure. We therefore must hold parties and their attorneys to a reasonably high

standard of diligence in observing the courts’ rules of procedure. The threat of

judgment by default serves as an incentive to meet this standard”). One such

consequence is that, upon the entry of default against a defendant, the well-pleaded

allegations in the complaint are deemed admitted. See Charles Wright, Arthur Miller &

Mary Kane, Fed. Prac. & Proc. § 2688 (3d ed. 2010). “Ev en after default, however, it

remains for the court to consider whether the unchallenged facts constitute a legitimate

cause of action, since a party in default does not admit mere conclusions of law.” Id. at

63. A court need not accept conclusory allegations. Moffett v. Halliburton Energy

Servs., Inc. 291 F.3d 1227, 1232 (10th Cir. 2002). Althou gh “[s]pecific facts are not

necessary” in order to state a claim, Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per

curiam) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)), the well-

pleaded facts must “permit the court to infer more than the mere possibility of

misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal quotation and

alteration marks omitted). Thus, even though modern rules of pleading are somewhat

forgiving, “a complaint still must contain either direct or inferential allegations respecting

all the material elements necessary to sustain a recovery under some viable legal

theory.” Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008) (quotation and



                                              4
citation omitted).

III. ANALYSIS

       Before addressing the merits of plaintiff’s motion for default judgment, the Court

must determine whether it has jurisdiction over this case. See Dennis Garberg &

Assocs., Inc. v. Pack-Tech Int’l Corp., 115 F.3d 767, 772 (10th Cir. 1997) (holding that

“a district court must determine whether it has jurisdiction over the defendant before

entering judgment by default against a party who has not appeared in the case”). The

Court has subject matter jurisdiction because this is an action by the United States to

reduce to judgment federal tax liabilities and foreclose on federal tax liens. See 26

U.S.C. §§ 7402(a), 7403; 28 U.S.C. §§ 1340, 1345. Reg arding the issue of personal

jurisdiction, plaintiff alleges that Bauer resides in the District of Colorado. See Docket

No. 1 at 2, ¶ 4; see also United States v. Olsen, No. 14-cv-03302-WJM-KLM, 2016 WL

322554, at *2 (D. Colo. Jan. 27, 2016). However, whether the Court has personal

jurisdiction over Bauer also depends on whether service of process was adequate.

Holcim (US) Inc. v. Limerock Materials, LLC, No. 11-cv-00686-REB-CBS, 2012 WL

4442757, at *4 (D. Colo. Sept. 26, 2012).

       Relying on Fed. R. Civ. P. 4(e)(1) and Colo. R. Civ. P. 4(g), plaintiff served Bauer

by publication from April 18, 2018 through May 16, 2018, Docket No. 14; Docket No. 27

at 2, ¶ 4, and mailed a copy of the complaint and summons to Bauer’s property at 749

and 751 E. 8th Street, Akron, CO 80720. Docket No. 15 at 1, ¶ 2; Docket No. 27 at 2,

¶ 5. While these measures may have been adequate to perfect service under Colo. R.

Civ. P. 4(g), the Court finds that they do not constitute adequate service of process in



                                             5
light of the claims at issue in this case.

       Rule 4(g) of the Colorado Rules of Civil Procedure allows “service by mail or

publication . . . only in actions affecting specific property or status or other proceedings

in rem.” Because Counts One and Two of the complaint seek to reduce federal tax

assessments to a personal judgment against Bauer, they are in personam claims and

outside the scope of Rule 4(g). See United States v. Elsberg, No. 08-cv-00552-MSK-

KLM, 2010 WL 5177439, at *3 (D. Colo. Aug. 17, 2010), report and recommendation

accepted, 2010 WL 5177499 (D. Colo. Nov. 5, 2010); cf. Sumers v. Bd. of Comm’rs of

Garfield Cty., 184 P.2d 144, 147 (Colo. 1947) (“[A] proceeding may be partly in rem and

partly in personam, such as the usual form of suit to foreclose a mortgage – in rem to

subject the property to the debt, and in personam to obtain personal judgment against

the debtor.”).1 Plaintiff was therefore required to proceed under Colo. R. Civ. P. 4(f),

which sets forth the following requirements for obtaining substitute service of process in

cases not covered by Rule 4(g):

       In the event that a party attempting service of process by personal service
       under section (e) is unable to accomplish service, and service by
       publication or mail is not otherwise permitted under section (g), the party
       may file a motion, supported by an affidavit of the person attempting
       service, for an order for substituted service. The motion shall state (1) the
       efforts made to obtain personal service and the reason that personal
       service could not be obtained, (2) the identity of the person to whom the
       party wishes to deliver the process, and (3) the address, or last known
       address of the workplace and residence, if known, of the party upon
       whom services is to be effected. If the court is satisfied that due diligence
       has been used to attempt personal service under section (e), that further


       1
       As the district court noted in Elsberg, 28 U.S.C. § 6321 “anticipates the entry of
a judgment that can be enforced against property other than th[e] specific piece of real
property” at issue in this lawsuit. United States v. Elsberg, No. 08-cv-00552-MSK-KLM,
Docket No. 70 at 7:9-17 (D. Colo. June 10, 2009).

                                              6
       attempts to obtain service under section (e) would be to no avail, and that
       the person to whom delivery of the process is appropriate under the
       circumstances and reasonably calculated to give actual notice to the party
       upon whom service is to be effective, it shall:

       (1) authorize delivery to be made to the person deemed appropriate for
       service, and

       (2) order the process to be mailed at the address(es) of the party to be
       served by substituted service, as set forth in the motion, on or before the
       date of delivery. Service shall be complete on the date of delivery to the
       person deemed appropriate for service.

Colo. R. Civ. P. 4(f). The Colorado Supreme Court has explained that “the completion

and validity of service” under this rule “is linked to the delivery of process to the

substituted person and not to the mailing of process to the defendant.” Willhite v.

Rodriquez-Cera, 274 P.3d 1233, 1240 (Colo. 2012). T hus, “[i]f process is never

delivered to the substituted person, service can never be valid and complete under

[Colo. R. Civ. P.] 4(f).” Id.

       Here, plaintiff never identified a substituted person who could receive service of

process on behalf of Bauer. As a result, plaintiff has not satisfied the requirements for

valid service under Colo. R. Civ. P. 4(f), and the motion for default judgment will be

denied.2 Because plaintiff’s failure to complete service is due in part to a court order

authorizing service of process under Colo. R. Civ. P. 4(g), the Court finds good cause to

extend the time for service under Fed. R. Civ. P. 4(m). In the event plaintiff is able to

complete service in conformity with Colo. R. Civ. P. 4(f), plaintiff may re-file its motions

for entry of default and default judgment.



       2
      Although Count Three falls within the scope of Colo. R. Civ. P. 4(g), it does not
make sense to proceed on that claim before Counts One and Two can be resolved.

                                              7
IV. CONCLUSION

          Wherefore, it is

          ORDERED that the United States’ Motion for Default Judgment Against Kyle L.

Bauer [Docket No. 27] is DENIED without prejudice. It is further

          ORDERED that the Clerk’s entry of default, Docket No. 18, is set aside. It is

further

          ORDERED that plaintiff shall have one hundred days, from the date of this order,

to effectuate proper service under Fed. R. Civ. P. 4. It is further

          ORDERED that, within ten days of this order, plaintiff shall file a motion

requesting appropriate service under Fed. R. Civ. P. 4 and Colo. R. Civ. P. 4.


          DATED September 30, 2019.

                                             BY THE COURT:


                                              s/Philip A. Brimmer
                                             PHILIP A. BRIMMER
                                             Chief United States District Judge




                                                8
